DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 20, 25-29, and 32 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 4,113,675 (“Clarke”).
Considering Claim 20: Clarke teaches a “highly cross linked methylolated kraft lignin polymer resin used as a high wet strength adhesive.”  (Abstract).  Clarke teaches that the resin is prepared by reacting kraft lignin (in the form of black liquor, which is aqueous), formaldehyde, and a resole resin (i.e., a phenol formaldehyde cross linking agent) prepared from phenol and formaldehyde.  (Clarke, 2:24-44; 2:66 to 3:7; 6:30-40; 6:55 to 7:45).  Clarke teaches that the final step of the process used to make the resin is performed at a pH of 6.0 to 7.0.  (Id. 3:5-7).  Clarke teaches that sodium hydroxide is used in the production of the resole resin.  (Id. 6:63-64; 7:4-5).  Clarke teaches that the wet strength of the resin is “reasonably good” in plywood samples tested after boiling in water and, in one of the tests used for wet strength, subsequent heating.  (Id. 7:55-66; 8:41-47).
	Accordingly, the examiner is interpreting Clarke to teach a resin prepared from kraft lignin, formaldehyde, and phenol that has a pH of between 6.0 and 7.0.  The kraft lignin of Clarke reads on the lignin of claim 20.  The formaldehyde of Clarke reads on the crosslinking agent of claim 20.  The phenol of Clarke reads on “the compound 
Clarke does not teach the order of combining the components or all of the pH and temperature conditions required by claim 20.  However, claim 20 is a product-by-process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Clarke teaches a composition prepared by reacting kraft lignin, formaldehyde, and phenol components and there is no evidence that the order of combining the components, the temperatures, or the pH values recited by the claim would materially affect the structure of the final product.
In support of this last point, the examiner finds the following facts.  Like Clarke, the present specification describes using a lignin-containing phenolic resin as an adhesive suitable for plywood.  (Specification, 25, first full paragraph; Clarke, 7:55-57).  Also like Clarke, the present specification describes testing a product prepared from an adhesive after boiling in water and heating.  (Specification, 23, Example 3; Clarke, 7:55-66).  The present specification describes high-pressure laminates prepared from the example adhesive (of the present invention) as having a “boiling water and heat tolerance[]” that is “good.”  (Specification, 23, Example 3).  As stated above, Clarke describes the results of similar tests (with plywood) as “reasonably good.”  (Clarke, 8:41-47).  These similarities between the adhesive of the present invention and the composition of Clarke support the examiner’s conclusion that the structure of the final product of Clarke is materially the same as the claimed composition.
Considering Claims 25-29: Clarke does not teach all of the pH and temperature conditions required by the steps of claims 25-29.  However, claims 25-29 are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Clarke teaches a composition prepared by reacting kraft lignin, formaldehyde, and phenol components and there is no evidence that the temperatures or the pH values required by claims 25-29 would materially affect the structure of the final product.
Considering Claim 32: Clarke teaches formaldehyde.  (Clarke, 6:37; 6:58; 2:66 to 3:7).
Claims 21, 33-35, 37, 38, and 41 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 4,113,675 (“Clarke”).
Considering Claim 21: Clarke teaches a “highly cross linked methylolated kraft lignin polymer resin used as a high wet strength adhesive.”  (Abstract).  Clarke teaches that the resin is prepared by reacting kraft lignin (in the form of black liquor, which is aqueous),, formaldehyde, and a resole resin (i.e., a phenol formaldehyde cross linking agent) prepared from phenol and formaldehyde.  (Clarke, 2:24-44; 2:66 to 3:7; 6:30-40; 6:55 to 7:45).  Clarke teaches that the final step of the process used to make the resin is performed at a pH of 6.0 to 7.0.  (Id. 3:5-7).  Clarke teaches that sodium hydroxide is used in the production of the resole resin.  (Id. 6:63-64; 7:4-5).  Clarke teaches that the wet strength of the resin is “reasonably good” in plywood samples tested after boiling in water and, in one of the tests used for wet strength, subsequent heating.  (Id. 7:55-66; 8:41-47).
	Accordingly, the examiner is interpreting Clarke to teach a resin prepared from kraft lignin, formaldehyde, and phenol that has a pH of between 6.0 and 7.0.  The kraft lignin of Clarke reads on the lignin of claim 21.  The formaldehyde of Clarke reads on the crosslinking agent of claim 21.  The phenol of Clarke reads on “the compound selected from the class of phenols” of claim 21.  To the extent that the claimed product 
Clarke does not teach the order of combining the components or all of the pH and temperature conditions required by claim 21.  However, claim 21 is a product-by-process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Clarke teaches a composition prepared by reacting kraft lignin, formaldehyde, and phenol components and there is no evidence that the order of combining the components, the temperatures, or the pH values recited by the claim would materially affect the structure of the final product.
In support of this last point, the examiner finds the following facts.  Like Clarke, the present specification describes using a lignin-containing phenolic resin as an adhesive suitable for plywood.  (Specification, 25, first full paragraph; Clarke, 7:55-57).  Also like Clarke, the present specification describes testing a product prepared from an adhesive after boiling in water and heating.  (Specification, 23, Example 3; Clarke, 7:55-66).  The present specification describes high-pressure laminates prepared from the example adhesive (of the present invention) as having a “boiling water and heat tolerance[]” that is “good.”  (Specification, 23, Example 3).  As stated above, Clarke describes the results of similar tests (with plywood) as “reasonably good.”  (Clarke, 8:41-47).  These similarities between the adhesive of the present invention and the composition of Clarke support the examiner’s conclusion that the structure of the final product of Clarke is materially the same as the claimed composition.
Considering Claims 33-35, 37, and 38: Clarke does not teach all of the pH and temperature conditions required by the steps of claims 33-35, 37, and 38.  However, claims 33-35, 37, and 38 are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Clarke teaches a composition prepared by reacting kraft lignin, formaldehyde, and phenol components and there is no evidence that the temperatures or the pH values required by claims 33-35, 37, or 38 would materially affect the structure of the final product.
Considering Claim 41: Clarke teaches formaldehyde.  (Clarke, 6:37; 6:58; 2:66 to 3:7).

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 20 and 25-32 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,113,675 (“Clarke”) in view of Arunjunaj Raj Mahendran et al., Thermal Characteristics of Kraft Lignin Phenol-Formaldehyde Resin for Paper Impregnation, in Wood Adhesives 291-303 (2010) (“Mahendran”).  With respect to claims 20, 25-29, and 32, the present obviousness rejection is made in alternative to the anticipation rejection of these claims over Clarke set forth above.
Considering Claims 20 and 25-31: Clarke teaches a “highly cross linked methylolated kraft lignin polymer resin used as a high wet strength adhesive.”  (Abstract).  Clarke teaches that the resin is prepared by reacting kraft lignin (in the form of black liquor, which is aqueous), formaldehyde, and a resole resin (i.e., a phenol formaldehyde cross linking agent) prepared from phenol and formaldehyde.  (Clarke, 2:24-44; 2:66 to 3:7; 6:30-40; 6:55 to 7:45).  Clarke teaches that sodium hydroxide is used in the production of the resole resin.  (Id. 6:63-64; 7:4-5).  Clarke teaches that the wet strength of the resin is “reasonably good” in plywood samples tested after boiling in water and, in one of the tests used for wet strength, subsequent heating.  (Id. 7:55-66; 8:41-47).
	Accordingly, the examiner is interpreting Clarke to teach a resin prepared from kraft lignin, formaldehyde, and phenol.  The kraft lignin of Clarke reads on the lignin of claim 20.  The formaldehyde of Clarke reads on the crosslinking agent of claim 20.  The phenol of Clarke reads on “the compound selected from the class of phenols” of claim 20.  To the extent that the claimed product requires the “hydroxide of an alkali metal” or its reaction products, the sodium hydroxide of Clarke reads on this limitation.
Clarke does not teach that the pH of the reaction mixture is maintained at the ranges recited by the three steps of product-by-process claims 20 and 26-31.  However, in a method of making a lignin-modified phenol-formaldehyde resin, Mahendran teaches adjusting the pH to be 8.5 by adding sodium hydroxide and then 8.2 by adding sodium hydroxide.  (Mahendran, 293).  Mahendran teaches that reaction conditions at this pH are effective in introducing reactive methylol groups into the lignin framework and polymerizing the resin.  (Id.).  The pH values taught by Mahendran fall within all three of the pH ranges recited by claim 20 as well as the ranges of claims 26-31.  Clarke and Mahendran are analogous art because they are directed to the same field of endeavor as the claimed invention, namely lignin-modified phenolic resins.  It would have been obvious to one of ordinary skill in the art to have conducted the process steps of Clarke at the 8.2 or 8.5 pH taught by Mahendran, and the motivation to have done so would Id.).
Clarke does not teach the order of combining the components or all of the temperature conditions required by the steps of claim 20 and 25-31.  However, these claims are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Clarke teaches a composition prepared by reacting kraft lignin, formaldehyde, and phenol components and there is no evidence that the order of combining the components, the temperatures, or the pH values recited by the claims would materially affect the structure of the final product.
In support of this last point, examiner finds the following facts.  Like Clarke, the present specification describes using a lignin-containing phenolic resin as an adhesive suitable for plywood.  (Specification, 25, first full paragraph; Clarke, 7:55-57).  Also like Clarke, the present specification describes testing a product prepared from an adhesive after boiling in water and heating.  (Specification, 23, Example 3; Clarke, 7:55-66).  The present specification describes high-pressure laminates prepared from the example adhesive (of the present invention) as having a “boiling water and heat tolerance[]” that is “good.”  (Specification, 23, Example 3).  As stated above, Clarke describes the results of similar tests (with plywood) as “reasonably good.”  (Clarke, 8:41-47).  These similarities between the adhesive of the present invention and the composition of Clarke support the examiner’s conclusion that the structure of the final product of Clarke is substantially similar to the claimed composition.
To the extent that the temperatures recited by product-by-process claims 20 and 25 affect the structure of the claimed product and are not expressly taught by Clarke or Mahendran, it is the examiner’s position that it would have been obvious for one of ordinary skill to have optimized the temperatures used in the processes of Clarke and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition corresponding to the claimed composition, and applicant has not presented any evidence indicating that the temperatures used in the process of making the claimed composition are critical.
To the extent that the order of combining the components recited by product-by-process claim 20 affects the structure of the claimed product, it is the examiner’s position that it would have been obvious for one of ordinary skill to have varied the order in which these components are combined.  The selection of any order of mixing components is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); see MPEP § 2144.04(IV).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the kraft lignin, formaldehyde, and phenol of Clarke in the claimed order, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting product to have substantially similar properties as the product taught expressly by the reference.
Considering Claim 32: Clarke teaches formaldehyde.  (Clarke, 6:37; 6:58; 2:66 to 3:7).
Claims 21, 33-35, and 37-41 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,113,675 (“Clarke”) in view of Arunjunaj Raj Mahendran et al., Thermal Characteristics of Kraft Lignin Phenol-Formaldehyde Resin for Paper Impregnation, in Wood Adhesives 291-303 (2010) (“Mahendran”).  With respect to claims 21, 33-35, 37, 38, and 41, the present obviousness rejection is made in alternative to the anticipation rejection of these claims over Clarke set forth above.
Considering Claims 21, 33-35, and 37-40: Clarke teaches a “highly cross linked methylolated kraft lignin polymer resin used as a high wet strength adhesive.”  (Abstract).  Clarke teaches that the resin is prepared by reacting kraft lignin (in the form of black liquor, which is aqueous), formaldehyde, and a resole resin (i.e., a phenol Id. 6:63-64; 7:4-5).  Clarke teaches that the wet strength of the resin is “reasonably good” in plywood samples test after boil in water and, in one of the tests used for wet strength, subsequent heating.  (Id. 7:55-66; 8:41-47).
	Accordingly, the examiner is interpreting Clarke to teach a resin prepared from kraft lignin, formaldehyde, and phenol.  The kraft lignin of Clarke reads on the lignin of claim 21.  The formaldehyde of Clarke reads on the crosslinking agent of claim 21.  The phenol of Clarke reads on “the compound selected from the class of phenols” of claim 21.  To the extent that the claimed product requires the “hydroxide of an alkali metal” or its reaction products, the sodium hydroxide of Clarke reads on this limitation.
Clarke does not teach that the pH of the reaction mixture is maintained at the ranges recited by the three steps of product-by-process claims 21, 34, 35, and 37-40.  However, in a method of making a lignin-modified phenol-formaldehyde resin, Mahendran teaches adjusting the pH to be 8.5 by adding sodium hydroxide and then 8.2 by adding sodium hydroxide.  (Mahendran, 293).  Mahendran teaches that reaction conditions at this pH are effective in introducing reactive methylol groups into the lignin framework and polymerizing the resin.  (Id.).  The pH values taught by Mahendran fall within all three of the pH ranges recited by claim 21 as well as the ranges of claims 34, 35, and 37-40.  Clarke and Mahendran are analogous art because they are directed to the same field of endeavor as the claimed invention, namely lignin-modified phenolic resins.  It would have been obvious to one of ordinary skill in the art to have conducted the process steps of Clarke at the 8.2 or 8.5 pH taught by Mahendran, and the motivation to have done so would have been that Mahendran teaches that lignin methylolation and resin polymerization is achieved at this pH.  (Id.).
Clarke does not teach the order of combining the components or all of the temperature conditions required by the steps of claim 21, 33-35, and 37-41.  However, these claims are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Clarke teaches a composition prepared by reacting kraft lignin, formaldehyde, and phenol components and there is no evidence that the order of combining the components, the temperatures, or the pH values recited by the claims would materially affect the structure of the final product.
In support of this last point, examiner finds the following facts.  Like Clarke, the present specification describes using a lignin-containing phenolic resin as an adhesive suitable for plywood.  (Specification, 25, first full paragraph; Clarke, 7:55-57).  Also like Clarke, the present specification describes testing a product prepared from an adhesive after boiling in water and heating.  (Specification, 23, Example 3; Clarke, 7:55-66).  The present specification describes high-pressure laminates prepared from the example adhesive (of the present invention) as having a “boiling water and heat tolerance[]” that is “good.”  (Specification, 23, Example 3).  As stated above, Clarke describes the results of similar tests (with plywood) as “reasonably good.”  (Clarke, 8:41-47).  These similarities between the adhesive of the present invention and the composition of Clarke support the examiner’s conclusion that the structure of the final product of Clarke is substantially similar to the claimed composition.
To the extent that the temperatures recited by product-by-process claims 21 and 33 affect the structure of the claimed product and are not expressly taught by Clarke or Mahendran, it is the examiner’s position that it would have been obvious for one of ordinary skill to have optimized the temperatures used in the processes of Clarke and Mahendran to achieve the claimed temperatures.  Differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition corresponding to the claimed 
To the extent that the order of combining the components recited by product-by-process claim 21 affects the structure of the claimed product, it is the examiner’s position that it would have been obvious for one of ordinary skill to have varied the order in which these components are combined.  The selection of any order of mixing components is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); see MPEP § 2144.04(IV).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the kraft lignin, formaldehyde, and phenol of Clarke in the claimed order, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting product to have substantially similar properties as the product taught expressly by the reference.
Considering Claim 41: Clarke teaches formaldehyde.  (Clarke, 6:37; 6:58; 2:66 to 3:7).
Response to Amendment and Arguments
Applicant’s arguments in the remarks dated September 23, 2021, have been fully considered, and the examiner responds as follows.
The obviousness rejections set forth in the Office Action dated May 25, 2021, have been withdrawn because of the claim amendment requiring that the lignin of the claims be kraft lignin.  The examiner agrees with applicant’s argument on page 5 of the remarks that this feature of the claims distinguishes the claims over the combination of references applied in the prior obviousness rejections.
Applicant’s remaining arguments in the remarks have been fully considered but are moot because they addressed obviousness rejections that have been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767